'Wardlaw, J.
concurring in the result.
I agree to the result. The defendant has submitted no question but the abstract one, concerning the constitutionality of the Ordinance. Without looking to the religious obligation of a Sabbath, or even to the reasons, moral and political, which sustain the propriety of having certain portions of time set apart as seasons of common rest, I think that established usage of itself, may well justify a distinction between Sunday and other days. Sunday is a holiday, kept by the great mass of our people ; such a public profanation of it, as might reasonably be supposed to interfere with the good order of the community, may be constitutionally prohibited. A City Ordinance for this purpose, is a mere police regulation, standing upon the same footing as an Ordinance to prevent the opening of shops after a certain hour at night.

Motion granted.